Citation Nr: 1033306	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-39 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an effective date prior to December 26, 2002, 
for a separate 30 percent evaluation for cold injury with 
Raynaud's disease and peripheral neuropathy in the left foot 
(left foot disability).  

2.  Entitlement to an effective date prior to December 26, 2002, 
for a separate 30 percent evaluation for cold injury with 
Raynaud's disease and peripheral neuropathy in the right foot 
(right foot disability).  

3.  Entitlement to service connection for neck disorder, to 
include as secondary to service-connected bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1942 to June 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).  

An October 2009 correspondence from the Veteran's 
representative shows that the Veteran seeks higher 
evaluations for his right and left foot disabilities.  
These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), and as such, the Board does 
not have jurisdiction over them. They are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for neck disorder 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied entitlement 
to a separate evaluation for Raynaud's disease.  The Veteran was 
notified of that decision in May 1993, and he did not appeal.  
The April 1993 decision became final. 

2.  As of January 12, 1998, VA regulations provide for separate 
evaluations for each affected extremity by residuals of cold 
injuries. 

3.  The first evidence of the Veteran's intent to seek a higher 
evaluation for his bilateral foot disability is a VA treatment 
record dated December 26, 2002. 

4.  Evidence of record establishes entitlement to a separate 
evaluation for left foot disability from the date one year 
earlier than the date of receipt of an informal claim for a 
higher evaluation.

5.  Evidence of record establishes entitlement to a separate 
evaluation for right foot disability from the date one year 
earlier than the date of receipt of an informal claim for a 
higher evaluation.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of December 26, 2001, and no 
earlier, for cold injury with Raynaud's phenomenon and peripheral 
neuropathy in the left foot, has been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.114, 
3.400(o) and (p) (West 2009).

2.  Entitlement to an effective date of December 26, 2001, and no 
earlier, for cold injury with Raynaud's disease and peripheral 
neuropathy in the right foot, has been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.114, 
3.400(o) and (p) (West 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107) are not applicable to this 
claim on appeal because the appeal turns on a matter of law and 
not on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

Effective Dates: Separate Evaluations, Left and Right Foot 
Disabilities

The Veteran seeks effective dates earlier than December 26, 2002, 
for the grant of separate 30 percent evaluations for his left and 
right foot disabilities.  He is currently in receipt of 30 
percent ratings for each lower extremity, for residuals of cold 
injury with Raynaud's phenonmenon and peripheral neuropathy from 
that date.  A single rating for residuals of bilateral frozen 
feet is also in effect, until February 23, 2005, and such rating 
is not in contest in the instant appeal. 

The Veteran has specifically asserted that he is entitled to 
effective dates from August 1992, the date of his previous claim 
for higher evaluation of his bilateral foot disability.  
Alternatively, he argues that effective dates from January 12, 
1998, the effect date of the change in VA law that allowed for 
separate evaluations for each affected extremity, are 
appropriate.  

Generally, except as otherwise provided, the effective date of a 
claim for increase will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(1).  The effective date of a claim for 
disability compensation, however,  will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if received within one year from the date; 
otherwise, it is the date of receipt of the claim. 38 C.F.R. § 
3.400(o)(2).

An effective date that is prior to the date of receipt of a claim 
may also be assigned where compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue.  38 
C.F.R. § 3.114 (1996).  More specifically, if a claim is reviewed 
on the initiative of VA within one year from the effective date 
of the law or VA issue, or at the request of a claimant received 
within one year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  38 C.F.R. § 
3.114(a)(1).  

Alternatively, if a claim is reviewed on the initiative of VA 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year prior 
to the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the 
request of the claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

Effective as of January 12, 1998, the rating criteria governing 
the evaluation of cardiovascular diseases were revised, including 
those applicable to residuals of cold injuries.  See 62 Fed. Reg. 
65,207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7122).  The amended regulations provided for separate 
evaluations for each affect extremity.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 2. 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Under 38 C.F.R. § 3.155, any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or someone acting as next 
friend of the claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits. However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.

In this case, the Veteran seeks earlier effective dates prior to 
December 26, 2002, for separate 30 percent evaluations for left 
and right foot disabilities.  

The record shows that the first factually ascertainable evidence 
of Raynaud's disease, the basis for separate evaluations, stems 
from the reports of a November 1992 and a March 1993 VA 
examination.  However, these reports do not serve to enable an 
earlier claim date here under 38 C.F.R. § 3.157, because they 
were followed by an unappealed decision in April 1993. Rating 
actions are final and binding based on evidence on file at the 
time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  In this regard, the 
Board notes that where a rating decision which established an 
effective date becomes final, an earlier effective date can only 
be established by a request for a revision of that decision based 
on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296, 299 (2006).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.  Since the April 1993 rating decision is final, the Veteran 
is left with only one option in his attempt to obtain earlier 
effective dates prior to December 26, 2001 is a claim alleging 
that the RO's April 1993 decision, which denied a separate 
evaluation for Raynaud's disease, contained CUE.  See 38 C.F.R. § 
3.105(a).  To date, the Veteran has not alleged CUE in the April 
1993 rating decision, and the Board cannot discuss this issue any 
further.  Id. 

Thus, because of the finality of the April 1993 rating action, no 
effective date can precede it. 

Subsequent to the last final April 1993 rating decision, a 
December 26, 2002, VA treatment record reflects the Veteran's 
reports of a history of Raynaud's disease.  This document is 
deemed an informal claim for a higher evaluation for bilateral 
foot disorder.  38 C.F.R. § 3.157. 

Again, the applicable law and regulation provide that when there 
is a liberalizing change in the law or regulation, and the claim 
is received more than a year after the effective date of the 
liberalizing law or regulation, the benefits pursuant to the 
change will be effective no earlier than a period of one year 
prior to the date of receipt of such request.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a)(3).  In accordance with these 
provisions, the Board finds that the proper assignment of  
effective dates for the separate 30 percent evaluations for left 
and right foot disabilities is December 26, 2001, a date exactly 
one year prior to the date of receipt of the Veteran's informal 
claim.

The Board notes that this is earlier than the December 2002 date 
of the Veteran's informal claim, but after the January 1998 
effective date for the amendment to 38 C.F.R. §4.104 to allow 
separate evaluations for each affected extremity. 

During the course of this appeal, there is no evidence that VA 
initiated a review of the Veteran's claim subsequent to the last 
final denial in April 1993 but prior the date of the December 
2002 VA treatment record serving as an informal claim here.  

For the foregoing reasons, December 26, 2001, is the earliest 
effective date that can be assigned for the award of separate 30 
percent evaluations for left and right foot disabilities.  38 
C.F.R. §§ 3.114(a)(3), 3.400(p). 

Additionally, the Board has considered, and is sympathetic to the 
Veteran's assertions regarding the difficulty in acquiring an 
ongoing knowledge of the changes in VA laws.  It is noted that 
although the Veteran was not provided a letter giving him notice 
of this change in regulation, including a copy of the amended 
regulation, the amendment to 38 C.F.R. § 4.104 to allow separate 
evaluations for each affected extremity, it was published in the 
Federal Registered.  See 62 Fed. Reg. 65219 (December 11, 1997).  
The amendment became public knowledge in 1997.  It is now 
codified, in pertinent part, at 38 C.F.R. § 4.104. 

Every claimant for VA benefits is charged with knowledge of the 
laws and regulations governing VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court), citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991).  

The applicable law and regulations on the assignment of effective 
dates are binding in determining the outcome of this matter.  See 
38 U.S.C.A. § 7104(c).  Here, based on a review of the evidence 
the Board finds that the assigned effective date for the separate 
30 percent evaluations should be December 26, 2001, which is the 
date that is one year prior to the date of the Veteran's informal 
claim for higher evaluation.  The assignment of effective dates 
of December 26, 2001, and not earlier, for separate 30 percent 
evaluations of left and right foot disability, is warranted.  See 
38 C.F.R. §§ 3.114(a)(3), 3.400(p). 


ORDER

Entitlement for effective date of December 26, 2001, and not 
earlier, for a separate 30 percent evaluation for left foot 
disability, is granted. 

Entitlement for effective date of December 26, 2001, and not 
earlier, for a separate 30 percent evaluation for right foot 
disability, is granted. 


REMAND

The Board notes that the Veteran has not yet received a statement 
of the case after his submission of a timely notice of 
disagreement from the August 2006 decision denying his claim for 
service connection for neck disorder to include as secondary to 
service connected bilateral foot disability.  Thus, because the 
Veteran has filed a notice of disagreement on March 2007, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran with a Statement of the 
Case as to the issue of entitlement to 
service connection for neck disorder, to 
include as secondary to service connected 
bilateral foot disorder.  The Statement of 
the Case should be sent to the latest address 
of record for the Veteran.  Inform the 
Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

`

______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


